       Case 3:19-cv-00180-LPR Document 44 Filed 03/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

HENRY LEE GRICE, JR.                                                    PLAINTIFF


v.                          Case No. 3:19-cv-00180-LPR


MARVIN LEFLORE, et al.                                               DEFENDANTS

                                   JUDGMENT

     In accordance with the Orders filed on February 9, 2021, and March 8, 2021, it is

CONSIDERED, ORDERED, and ADJUDGED that Mr. Grice’s case is DISMISSED WITHOUT

PREJUDICE.

     IT IS SO ADJUDGED this 8th day of March 2021.



                                             ________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT COURT
